DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-9 of copending Application No. 16/845,040 in view of US 4,937,896 (Niimura). 	
Regarding claims 1-7, 15 and 17-20, claim 1 of ‘040 anticipates the claimed subject matter except for the inclusion of a plurality of lifts moving an activity deck between at least two configurations.
Niimura teaches an activity pool comprising an activity deck (211) movable between at least two of the claimed configurations by a plurality of lifts (A). The plurality of lifts comprising a plurality of screw jacks (216) coupled with one or more motors (224) and including a worm gear (223). The plurality of lifts configured in an H-shaped or U-shaped configuration (Fig. 12). 

Regarding claims 8-11, claims 6-9 of ‘040 further disclose the claimed subject matter regarding a removable accessory mechanism.
Regarding claims 13-14, claim 4 of ‘040 further discloses the claimed subject matter of the motor of the axial flow pump being above water.
Regarding claim 16, claim 3 of ‘040 further discloses the claimed subject matter of return channels.

Regarding claims 1, 3-7 and 13, claim 11 of ‘040 anticipates the claimed subject matter except for the inclusion of a plurality of lifts moving an activity deck between at least two configurations.
Niimura teaches an activity pool comprising an activity deck (211) movable between at least two of the claimed configurations by a plurality of lifts (A). The plurality of lifts comprising a plurality of screw jacks (216) coupled with one or more motors (224) and including a worm gear (223). The plurality of lifts configured in an H-shaped or U-shaped configuration (Fig. 12). 
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Niimura, to provide greater functionality to the pool by permitting its use in different configurations for different activities.
Regarding claims 8-11, claims 16-20 of ‘040 further disclose the claimed subject matter regarding a removable accessory mechanism.

Regarding claim 16, claims 13 and 15 of ‘040 further discloses the claimed subject matter of return channels.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/845,040 in view of US 7,144,197 (Black).
Regarding claims 1 and 12, claim 1 of ‘040 anticipates the claimed subject matter except for the inclusion of a plurality of lifts moving an activity deck between at least two configurations and the deck being angled from a front to a rear.
Black teaches an activity pool comprising a current generator (105) and an activity deck (1) which is moveable in a vertical direction between at least two configurations including a full pool configuration where the activity deck is in the lowest vertical position (the adjustable deck would have a lowest position) and a wave pool configuration where the activity deck is positioned below the top opening of the activity pool reservoir (any position above the lowest position but below the top opening). The deck is adjustable through a plurality of lifts coupled with the activity deck which can also make the activity deck level or sloped including wherein the deck is angled downward toward a front of the activity pool reservoir near the flow generator and upward to a back of the activity pool reservoir (C5 L29-35).
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Black, to provide greater functionality to the pool by 

Claims 1-8, 13-18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-9 of copending Application No. 16/845,044 in view of US 2008/0016610 (Kuo).
Regarding claims 1-2 and 13-16 claims 1 and 14 of ‘044 discloses the limitations except for the provision of an axial flow pump with a water reservoir.
Kuo teaches an activity pool comprising an axial flow pump (3) with a water reservoir (21) having a depth greater than the usable pool depth. The axial flow pump comprising a water intake (bottom of 212), a motor (31), an impeller (33) disposed between the water intake and a water flow channel (top of 212), an impeller shaft (32) and an output (24). A return channel connecting a usable pool area with the water reservoir.
It would have been obvious to one of ordinary skill in the art to provide an axial flow pump, as taught by Kuo, so as to generate a current in the pool for producing waves or facilitating exercise/other activities.
Regarding claims 3-7, claims 5-8 and 9 of ‘044 further disclose the claimed subject matter related to the plurality of lifts being screw jacks. 
Regarding claim 8, claim 11 of ‘044 further discloses the inclusion of a removable accessory mechanism.

Regarding claims 17-18, claims 1 and 14 of ‘044 discloses the limitations except for the provision of an axial flow pump with a water reservoir.

It would have been obvious to one of ordinary skill in the art to provide an axial flow pump, as taught by Kuo, so as to generate a current in the pool for producing waves or facilitating exercise/other activities.
Regarding claim 19, claim 6 of ‘044 further discloses that the lifts are screw jacks.

This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The claims individually require a “wedge shaped cross section” and a “triangular cross section”. Applicant has not defined what would be considered a “wedge” shape and a wedge shape can be defined as having a triangular cross section. For the purpose of examination the claimed “wedge” shape is being interpreted as a shape with a tapering cross section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the usable pool" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim has established “a pool”, “an activity pool reservoir” and “a water reservoir”, the claim has not defined which of these structures is considered a “usable pool” or if there is another structure considered a “usable pool”.
	Claims 2-16 are rejected due to their dependency from claim 1.

Claim 9 recites the limitation "the accessory mechanism" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 1 however the accessory mechanism was first introduced in claim 8.

Claim 10 recites the limitation "the accessory" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends from claim 1 however no “accessory” has previously been claimed. An “accessory mechanism” was first introduced in claim 8.

Claim 11 recites the limitation "the accessory" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0016610 (Kuo) in view of US 4,937,896 (Niimura).
Regarding claim 1, Kuo discloses an activity pool comprising:
a pool (Fig. 4) comprising:
	an activity pool reservoir comprising a top opening and a depth; and
	a water reservoir (21); and
an axial flow pump (3) disposed within the water reservoir, the axial flow pump forces water from the water reservoir through the axial flow pump and into the activity pool reservoir.
Kuo, however, does not disclose the inclusion of a vertically movable activity deck.

	a full pool configuration where the activity deck is positioned in the lowest vertical position (C11 L33-50);
	a wave pool configuration where the activity deck is positioned below the top opening of the activity pool reservoir (C11 L33-50); and
	an activity court configuration where the top surface of the activity deck is coplanar with or above the top surface of the activity pool reservoir (C10 L41-43; C11 L33-50).
A plurality of lifts (A) are coupled with the activity deck to move the activity deck between the configurations. 
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Niimura, to provide greater functionality to the pool by permitting its use in different configurations for different activities.

Regarding claim 2, Kuo states that the water reservoir comprises a depth greater than a usable depth of the pool (Kuo Fig. 4 - bottom part of pool/lowest depth which the water reservoir 21 is part of is not accessible/usable).

	Regarding claims 3-6, the lifts as taught by Niimura comprise a plurality of screw jacks (216/Fig. 14) comprising worm gears (223) and coupled to one or more motors (224) that engage the screw jacks to raise or lower the activity deck.



    PNG
    media_image1.png
    389
    571
    media_image1.png
    Greyscale

	Regarding claim 13, Kuo states that the axial flow pump comprises a motor (31) disposed above a water level in the water reservoir and near or at the top of the axial flow pump.
	
	Regarding claim 14, Kuo states that the axial flow pump comprises a motor (31) disposed above a water level in the water reservoir and an intake (bottom half of 212) that is disposed near the bottom of the water reservoir.

	Regarding claim 15, Kuo states that the axial flow pump further comprises:
	a water intake (bottom half of 212) disposed near the bottom of the pump;
	a water flow channel (top half of 212) fluidly connected with the water intake;
	a motor (31) disposed above the water level and near or at the top of the axial flow pump;
	an impeller (33) disposed at least partially between the water intake and the water flow channel;

	an output (24/213) disposed between the motor and the water flow channel, the output fluidly connected with the water flow channel and the activity pool reservoir.

Regarding claim 16, Kuo states that the pool further comprises a return channel (26) fluidly connected with the activity pool reservoir and the water reservoir.

Regarding claims 17-18, Kuo discloses an activity pool comprising:
a pool (Fig. 4) comprising:
	an activity pool reservoir comprising a top opening and a depth; and
	a water reservoir (21) comprising a depth greater than a usable depth of the pool; and
an axial flow pump disposed within the water reservoir that forces water through the axial flow pump and into the activity pool reservoir, the axial flow pump comprising:
	a water intake (bottom half of 212) disposed near or at the bottom of the pump;
	a water flow channel (top half of 212) fluidly connected with the water intake;
	a motor (31) disposed above the water level and near or at the top of the axial flow pump;
	an impeller (33) disposed at least partially between the water intake and the water flow channel;
	an impeller shaft (32) coupled with the motor and the impeller, the impeller shaft extending from the motor to the impeller through the water flow channel, and

Kuo, however, does not disclose the inclusion of a vertically movable activity deck.
Niimura teaches an activity pool comprising an activity deck (211) disposed within an activity pool reservoir (201), the activity deck being movable in a vertical direction between at least two configurations including:
	a full pool configuration where the activity deck is positioned in the lowest vertical position (C11 L33-50);
	a wave pool configuration where the activity deck is positioned below the top opening of the activity pool reservoir (C11 L33-50); and
	an activity court configuration where the top surface of the activity deck is coplanar with or above the top surface of the activity pool reservoir (C10 L41-43; C11 L33-50).
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Niimura, to provide greater functionality to the pool by permitting its use in different configurations for different activities.

	Regarding claim 19, the movable activity deck as taught by Niimura is moved by a plurality of screw jacks (216/Fig. 14) coupled with a bottom side of the activity deck.

Regarding claim 20, Kuo discloses an activity pool comprising:
a pool (Fig. 4) comprising:
	an activity pool reservoir comprising a top opening and a depth; and
	a water reservoir (21); and

Kuo, however, does not disclose the inclusion of a vertically movable activity deck driven by a plurality of screw jacks.
	Niimura teaches an activity pool comprising an activity deck (211) disposed within an activity pool reservoir (201), the activity deck being movable in a vertical direction between at least two configurations. The activity deck is moved by a plurality of screw jacks (216/Fig. 14) which are coupled to one or more motors (224) via a worm gear (223).
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Niimura, to provide greater functionality to the pool by permitting its use in different configurations for different activities.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Niimura as applied to claim 1 above, and further in view of US 9,068,371 (McFarland).
Regarding claims 8-11, Kuo in view of Niimura teaches an activity pool comprising an activity deck for its usable floor and a pump for generating a current flow in the pool as previously discussed. However Kuo in view of Niimura does not teach that the pool includes removable accessory mechanisms.
McFarland teaches an activity pool (Fig. 39) comprising a pump (332) for generating a current through the pool and an activity deck (335). McFarland further teaches that accessory mechanisms may be removably coupled to a top surface of the activity deck (C34 L10-28). The accessory mechanism can have a wedge shaped cross section (305, 309), a triangular cross section (Fig. 77) or can comprise a wall (308).


Claims 1-2 and 12-18 are rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Kuo in view of US 7,144,197 (Black).
Regarding claim 1, Kuo discloses an activity pool comprising:
a pool (Fig. 4) comprising:
	an activity pool reservoir comprising a top opening and a depth; and
	a water reservoir (21); and
an axial flow pump disposed within the water reservoir, the axial flow pump forces water from the water reservoir through the axial flow pump and into the activity pool reservoir.
Kuo, however, does not disclose the inclusion of a vertically movable activity deck.
Black teaches an activity pool comprising a current generator (105) and an activity deck (1) which is moveable in a vertical direction between at least two configurations including a full pool configuration where the activity deck is in the lowest vertical position (the adjustable deck would have a lowest position) and a wave pool configuration where the activity deck is positioned below the top opening of the activity pool reservoir (any position above the lowest position but below the top opening). The deck is adjustable through a plurality of lifts coupled with the activity deck.
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Black, to provide greater functionality to the pool by 

Regarding claim 2, Kuo states that the water reservoir comprises a depth greater than a usable depth of the pool (Kuo Fig. 4 - bottom part of pool/lowest depth which the water reservoir 21 is part of is not accessible/usable).

Regarding claim 12, Kuo in view of Black teaches an activity pool comprising a pump to generate a current and an adjustable activity deck. 
Black further teaches that the activity deck can be level or sloped including wherein the deck is angled downward toward a front of the activity pool reservoir near the flow generator and upward to a back of the activity pool reservoir (C5 L29-35).
It would have been obvious to one of ordinary skill in the art to slope the activity deck, as taught by Black, so as to better influence the flow of water within the activity pool to create desired effects for different exercises/activities.

	Regarding claim 13, Kuo states that the axial flow pump comprises a motor (31) disposed above a water level in the water reservoir and near or at the top of the axial flow pump.
	
	Regarding claim 14, Kuo states that the axial flow pump comprises a motor (31) disposed above a water level in the water reservoir and an intake (bottom half of 212) that is disposed near the bottom of the water reservoir.


	a water intake (bottom half of 212) disposed near the bottom of the pump;
	a water flow channel (top half of 212) fluidly connected with the water intake;
	a motor (31) disposed above the water level and near or at the top of the axial flow pump;
	an impeller (33) disposed at least partially between the water intake and the water flow channel;
	an impeller shaft (32) coupled with the motor and the impeller, the impeller shaft extending from the motor to the impeller through the water flow channel, and
	an output (24/213) disposed between the motor and the water flow channel, the output fluidly connected with the water flow channel and the activity pool reservoir.

Regarding claim 16, Kuo states that the pool further comprises a return channel (26) fluidly connected with the activity pool reservoir and the water reservoir.

Regarding claims 17-18, Kuo discloses an activity pool comprising:
a pool (Fig. 4) comprising:
	an activity pool reservoir comprising a top opening and a depth; and
	a water reservoir (21) comprising a depth greater than a usable depth of the pool; and
an axial flow pump disposed within the water reservoir that forces water through the axial flow pump and into the activity pool reservoir, the axial flow pump comprising:
	a water intake (bottom half of 212) disposed near or at the bottom of the pump;
	a water flow channel (top half of 212) fluidly connected with the water intake;

	an impeller (33) disposed at least partially between the water intake and the water flow channel;
	an impeller shaft (32) coupled with the motor and the impeller, the impeller shaft extending from the motor to the impeller through the water flow channel, and
	an output (24/213) disposed between the motor and the water flow channel, the output fluidly connected with the water flow channel and the activity pool reservoir.
Kuo, however, does not disclose the inclusion of a vertically movable activity deck.
Black teaches an activity pool comprising a current generator (105) and an activity deck (1) which is moveable in a vertical direction between at least two configurations including a full pool configuration where the activity deck is in the lowest vertical position (the adjustable deck would have a lowest position) and a wave pool configuration where the activity deck is positioned below the top opening of the activity pool reservoir (any position above the lowest position but below the top opening). The deck is adjustable through a plurality of lifts coupled with the activity deck.
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Black, to provide greater functionality to the pool by permitting its use in different configurations for different activities or to create different water flow characteristics throughout the pool.

Claims 3-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Black as applied to claims 1 and 17 above, and further in view of Niimura.

	Niimura teaches an activity pool comprising an activity deck (211) disposed within an activity pool reservoir (201), the activity deck being movable in a vertical direction between at least two configurations through the use of a plurality of lifts (A) which are coupled with the activity deck. Different types of lifts are taught including a plurality of screw jacks (216/Fig. 14; the screw bars being a threaded section of a lifting assembly) comprising worm gears (223) and coupled to one or more motors (224) that engage the screw jacks to raise or lower the activity deck. The screw jacks being arranged in an H-shaped configuration (see Fig. 12 below).

    PNG
    media_image1.png
    389
    571
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to utilize screw jacks, as taught by Niimura, since they are a lift assembly which utilizes a threaded lifting section and 

Regarding claim 19, Kuo in view of Black teaches an activity pool comprising a vertically movable activity deck. Black further teaches that the plurality of lifts can utilize “threaded sections, bolted sections with multiple positions, or hydraulics” (C4 L35-38). However Black does not provide further structural details regarding the threaded sections or the rest of the lifting assembly. 
	Niimura teaches an activity pool comprising an activity deck (211) disposed within an activity pool reservoir (201), the activity deck being movable in a vertical direction between at least two configurations through the use of a plurality of lifts (A) which are coupled with the activity deck. Different types of lifts are taught including a plurality of screw jacks (216/Fig. 14; the screw bars being a threaded section of a lifting assembly).
	It would have been obvious to one of ordinary skill in the art to utilize screw jacks, as taught by Niimura, since they are a lift assembly which utilizes a threaded lifting section and advantageously utilize a small installation area as they do not need to fold/collapse upon themselves.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Black as applied to claim 1 above, and further in view of McFarland.
Regarding claims 8-11, Kuo in view of Black teaches an activity pool comprising an activity deck for its usable floor and a pump for generating a current flow in the pool as 
McFarland teaches an activity pool (Fig. 39) comprising a pump (332) for generating a current through the pool and an activity deck (335). McFarland further teaches that accessory mechanisms may be removably coupled to a top surface of the activity deck (C34 L10-28). The accessory mechanism can have a wedge shaped cross section (305, 309), a triangular cross section (Fig. 77) or can comprise a wall (308).
It would have been obvious to one of ordinary skill in the art to provide removably coupled accessory mechanisms, as taught by McFarland, to permit a user to influence the flow of water in the pool to create desired effects for entertainment or different activities/exercises.

Claim 20 is rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Kuo in view of Black and Niimura.
Regarding claim 20, Kuo discloses an activity pool comprising:
a pool (Fig. 4) comprising:
	an activity pool reservoir comprising a top opening and a depth; and
	a water reservoir (21); and
an axial flow pump disposed within the water reservoir, the axial flow pump forces water from the water reservoir through the axial flow pump and into the activity pool reservoir.
Kuo, however, does not disclose the inclusion of a vertically movable activity deck driven by a plurality of screw jacks.
Black teaches an activity pool comprising a current generator (105) and an activity deck (1) which is moveable in a vertical direction between at least two configurations. The deck is 
It would have been obvious to one of ordinary skill in the art to provide a vertically movable activity deck, as taught by Black, to provide greater functionality to the pool by permitting its use in different configurations for different activities or to create different water flow characteristics throughout the pool. 
However Black does not provide further structural details regarding the threaded sections or the rest of the lifting assembly. 
	Niimura teaches an activity pool comprising an activity deck (211) disposed within an activity pool reservoir (201), the activity deck being movable in a vertical direction between at least two configurations through the use of a plurality of lifts (A) which are coupled with the activity deck. Different types of lifts are taught including a plurality of screw jacks (216/Fig. 14; the screw bars being a threaded section of a lifting assembly) comprising worm gears (223) and coupled to one or more motors (224) that engage the screw jacks to raise or lower the activity deck.
	It would have been obvious to one of ordinary skill in the art to utilize screw jacks, as taught by Niimura, since they are a lift assembly which utilizes a threaded lifting section and advantageously utilize a small installation area as they do not need to fold/collapse upon themselves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0169305 (Lochtefeld) is an activity pool comprising a pump and activity deck.
US 2017/0356207 (Henry) is a pool or sauna floor which is adjustable by a plurality of screw jacks connected to a motor through a worm gear.
US 8,499,373 (Saviano) is a plurality of removably coupled accessories for swimming pools.
US 10,501,953 (Courtaigne) is an axial flow pump for use with a swimming pool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754